Citation Nr: 1132661	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability, including as secondary to the Veteran's service-connected residuals of a fracture of the right distal fibula with limitation of motion and degenerative joint disease (DJD) [hereinafter ankle disability].  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's petition to reopen a claim of entitlement to service connection for bilateral hearing loss, denied entitlement to service connection for tinnitus, and denied entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected ankle disability.  In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   

At the outset, the Board acknowledges that, in June 2011 (i.e., after the most recent supplemental statement of the case (SSOC) was issued in October 2009), the Veteran submitted additional evidence in support of his claim, including VA treatment records dated from July 2006 to April 2011.  Significantly, however, the Board notes that the VA records dated from July 2006 to September 2009 are duplicative of evidence already of record.  Moreover, insofar as the records dated from October 2009 to April 2011 merely show that the Veteran has continued to receive treatment for bilateral hearing loss and low back pain, the Board finds that these records are cumulative of evidence already of record.  Accordingly, because the additional evidence is cumulative and/or duplicative of evidence already of record, the Board finds that this evidence has already been considered by the RO, and as such, a remand to the RO for the issuance of a SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2010).  Therefore, the Board will proceed with adjudication of the Veteran's claim.  

The issue of entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder and asbestosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issue of entitlement to service connection for a back disability, including as secondary to the Veteran's service-connected ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a January 1993 rating decision.  He did not appeal.

2.  The evidence received since the January 1993 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating his claim for entitlement to service connection for bilateral hearing loss.

3.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

CONCLUSIONS OF LAW

1.  The January 1993 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  Evidence received since the January 1993 RO decision that denied entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, to the extent that the Veteran's bilateral hearing loss claim is reopened, there can be no possibility of prejudice to the Veteran under the holding in Kent.

With regard to his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Additionally, the letter also informed the Veteran how disability ratings and effective dates were established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment and personnel records, as well as his VA treatment records, and provided him with a VA examination and a Board hearing.  There is no indication from the claims file that the Veteran has received private treatment for his bilateral hearing loss and/or tinnitus, and accordingly, no such records could be obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by a January 1993 RO decision on the grounds that there was no evidence showing that the Veteran had hearing loss during service and no evidence showing a current hearing loss disability.  In making this determination, the RO noted that the Veteran had normal hearing upon separation from service and had hearing within normal limits bilaterally at his June 1992 VA audiological examination.  At the time of the June 1993 decision, the evidence of record included the Veteran's service treatment records and a June 1992 VA examination report.  The Veteran was notified of the January 1993 decision and of his appellate rights by a letter dated January 28, 1993.  He did not appeal.  Therefore, the January 1993 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen his hearing loss claim in July 2006.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the January 1993 RO decision includes VA treatment records dated from July 2004 to September 2009, an August 2008 VA audiological examination report, and an April 2011 Board hearing transcript.  Significantly, the Veteran's newly associated VA treatment records show that, during treatment in October 2006, he was diagnosed with mild sensorineural hearing loss, which the doctor stated was likely related to noise exposure.  Additionally, a VA audiological evaluation conducted in November 2006 revealed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Similarly, the Veteran's August 2008 VA examination confirmed that the Veteran had bilateral hearing loss under VA standards.  See 38 C.F.R. § 3.385.  

The Veteran's claim was previously denied because the evidence did not show that he had hearing loss during service, or that he had a current hearing loss disability.  The evidence submitted since January 1993 shows that the Veteran now has hearing loss under VA standards.  See 38 C.F.R. § 3.385.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of a current hearing loss disability.  In this regard, the Board notes that the Veteran need not present evidence as to each element that was a specified basis for the last disallowance; rather, he need only submit new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he provided new and material evidence as to another missing element).  The additional evidence being both new and material, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

III.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus, which were first diagnosed in October 2006, were caused by noise exposure during service.  Specifically, he has reported having in-service unprotected noise exposure to jet engines while working as mechanic on the flight line.  See Veteran's July 2006 claim and January 2008 notice of disagreement, October 2006 VA treatment record, August 2008 VA examination report, and April 2011 Board hearing transcript.  At the outset, the Board notes that the Veteran's personnel records confirm that his military occupational specialty (MOS) from April 1965 to February 1966 was as an airman.  See Veteran's DD-214 and Navy Occupation and Training History.  Moreover, his DD-214 reveals that his MOS upon separation from service was as an aviation storekeeper and that he had approximately of 11 months of foreign and/or sea service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Federal Circuit has also held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, hearing loss, and at the time of his December 1967 separation examination, the Veteran had 15/15 hearing on whispered voice testing.   

Post-service, in June 1992, the Veteran was afforded a formal VA audiological examination, which revealed normal hearing bilaterally.  See Hensley v. Brown, 5 Vet.App. 155 (1993).  Specifically, the results of the June 1992 VA examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
10
20
20
LEFT
n/a
10
10
15
20

Thereafter, in October 2006, the Veteran underwent a VA audiological consultation, at which time he reported having three years of military noise exposure to jet engines while working on the flight line as a mechanic, with no non-military noise exposure.  At that time, the Veteran also reported experiencing hearing loss since service, and that he currently had constant tinnitus.   Based on the Veteran's reports, the doctor diagnosed the Veteran with tinnitus and chronic progressive hearing loss after military service.  Additionally, the doctor noted that, although there was no obvious pathology, such hearing loss was likely related to noise exposure.  

Subsequently, in November 2006, the Veteran underwent VA audiological testing, which revealed hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Specifically, the results of the November 2006 evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
40
LEFT
25
30
35
35
35

Thereafter, in his January 2008 notice of disagreement, the Veteran reported that he had previously been told by a VA doctor that his hearing loss was related to service.  The Veteran also reported that, while in the Navy, he worked on the flight line as a mechanic and that when jets were come in, hearing protection was not always available.  As such, the Veteran indicated that he had significant unprotected noise exposure to jet engine noise during service.  Finally, the Veteran reported that he continued to have occasional severe ringing in his ears related to his in-service noise exposure.  

In August 2008, the Veteran was afforded another formal VA audiological examination.  At the outset of the examination report, the VA examiner indicated that she had reviewed the claims file.  At the examination, the Veteran reported significant noise exposure to jet engines with inconsistent use of hearing protection while working as a mechanic on the flight line in the Navy, and denied having any non-military noise exposure.  The Veteran also reported having a gradual deterioration of hearing sensitivity since service, as well as occasional bilateral tinnitus (i.e., ringing in his ears once a week for 30 to 60 minutes at a time), which first began 25 to 30 years earlier (i.e., between 1978 and 1983).  The results of the August 2008 audiological testing confirmed that the Veteran had hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on these results, the examiner diagnosed the Veteran with normal hearing at 500 Hertz and mild sensorineural hearing loss from 1000 to 4000 Hertz in the right ear; normal hearing in the left ear at 500, 3000, and 4000 Hertz, with mild sensorineural hearing loss at 1000 and 2000 Hertz in the left ear; and tinnitus.  The examiner then went on to provide the opinion that the Veteran's hearing loss and tinnitus were not the result of noise exposure during service.  In doing so, the examiner noted that the Veteran had normal hearing on whispered voice testing upon discharge from service and had normal hearing on examination in June 1992.  Moreover, with regard to his tinnitus, the examiner highlighted that the Veteran had reported that his tinnitus first began several years after separation from service.  

Subsequently, during VA treatment in August 2008 and April 2011, the Veteran was noted to have sensorineural hearing loss.  

Finally, at his April 2011 Board hearing, the Veteran reported being exposed to jet engine noise while working on the flight line in Alameda, California, and while working as a crash fire fighter on the flight line in Alaska.  In this regard, the Veteran stated that hearing protection was usually either unavailable or ineffective on the flight line.  Additionally, the Veteran reported that the ringing in his ears "probably" started while he was serving in California, noting that he occasionally experienced loud ringing in his ears after bringing a jet in for landing.  In this regard, the Veteran reported that, during service, his tinnitus came and went with loud noise, and had become noticeable after separation from service.    

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the weight of the evidence makes it less likely than not that the Veteran's hearing loss and tinnitus are not related to service or to an incident of service origin, including in-service noise exposure.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's military service and his current bilateral hearing loss and tinnitus are the Veteran's own assertions.  

In determining that service connection is not warranted in this case, the Board acknowledges that the Veteran is competent to report that he was exposed to noise from jet engines while working on the flight line during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran is also competent to report that he has experienced symptoms such as difficulty hearing and ringing in his ears since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Significantly, however, although the Board acknowledges the Veteran's reports that he has continued to have hearing loss and tinnitus that have progressively worsened since service, the Board finds that his statements are not sufficiently credible to place this case in equipoise.  Specifically, the Board finds that, with regard to tinnitus, the Veteran's credibility is diminished by the fact that his statements throughout the duration of this appeal are somewhat inconsistent.  In this regard, the Board highlights that, during VA treatment in October 2006, the Veteran reported that experiencing tinnitus on a constant basis; however, at his April 2011 hearing, the Veteran reported that such symptomatology only occurred on an occasional basis when he was exposed to loud noise, and in fact, specifically reported that he was fortunate to have only intermittent, rather than constant, ringing in his ears.  Moreover, while the Veteran reported at his April 2011 Board hearing that he had "probably" been experiencing tinnitus on an occasional basis since service in California, and had first really noticed such ringing after separation from service, at the time of his August 2008 VA examination, the Veteran reported that his tinnitus first began between 1978 and 1983 (i.e., more than ten years after separation from service).  Moreover, with regard to his bilateral hearing loss, the Board finds that the Veteran's contentions regarding difficulty hearing since service are outweighed by the contemporaneous medical evidence, which reveals that, at the time of his June 1992 VA examination, the Veteran had hearing within normal limits.  Furthermore, the Board points out that the lack of any documented treatment for his hearing loss and/or tinnitus for almost 40 years after separation from service preponderates against a finding that he has experienced hearing loss and tinnitus since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Finally, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Additionally, although the Veteran contends that his noise exposure during service caused his bilateral hearing loss and tinnitus, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this regard, the Board finds that the Veteran's opinion is insufficient to provide the requisite nexus between his in-service injury and his current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   As such, his statements regarding the etiology of his current bilateral hearing loss are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

By contrast, the Board finds the medical opinion of the August 2008 VA examiner, which is based on a review of the Veteran's complete medical history and audiological examination, and is supported with a well-reasoned and cogent medical rationale, to be more probative as to the etiology of the Veteran's bilateral hearing loss than the Veteran's conclusory statements.  In this regard, the Board notes that, after reviewing the Veteran's claims file, acknowledging the lay evidence of record, and examining the Veteran, the August 2008 VA examiner provided the opinion that the Veteran's current bilateral hearing loss and tinnitus were neither caused by, nor the result of military noise exposure, and in support of this opinion, the examiner highlighted that the Veteran had normal hearing upon separation from service, had normal hearing at the time of a June 1992 VA examination, and reported that he had not noticed his tinnitus until several years after separation from service.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current bilateral hearing loss and tinnitus had their onset during active service or within any applicable presumptive period, or are related to any in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1112.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are not met and the Veteran's claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Unfortunately, with regard to the Veteran's back disability claim, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and the Veteran should be afforded a VA examination assessing the etiology of his low back condition.  

The Veteran contends that service connection for a low back disability is warranted because this condition is secondary to his service-connected ankle disability.  In this regard, the Veteran has reported that, due to his service-connected ankle disability, he has an altered gait and limp that has caused and/or aggravated a back disability.  See Veteran's July 2006 claim, November 2008 notice of disagreement, and April 2011 Board hearing transcript.  Moreover, the Veteran has reported that his back pain first began during service, following a right ankle fracture.  See April 2011 Board hearing transcript.  Finally, the Veteran has indicated that, although he strained his back at work in August 1990, his current back condition pre-existed the 1990 work injury.  See April 2011 Board hearing transcript.  

Based on a review of the claims file, the Board finds that a VA medical examination and opinion is necessary before the Board renders a decision in this case.  In making this determination, the Board notes that, although the Veteran is service connected for an ankle disability; has reported having a continuity of symptomatology (i.e., intermittent low back pain) since his in-service right ankle fracture; and has indicated that he has a limp/gait change associated with his service-connected ankle disability that has caused and/or exacerbated his back pain, to date, no medical opinion has adequately addressed whether the Veteran's low back pain is caused by, or related to, his military service, or is caused or aggravated by his service-connected ankle disability.  In this regard, the Board notes that, under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, because the Veteran is currently service-connected for an ankle disability and has provided competent reports of a continuity of symptomatology (i.e., intermittent low back pain) since his in-service ankle disability, and because there is an indication that his low back condition may be causally related to, or aggravated by, his service-connected ankle disability, the Board finds that a medical opinion addressing the etiology of his low back disability is necessary to make a determination in this case.  

Additionally, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, during a June 1992 VA orthopedic examination, the Veteran reported that he was currently undergoing private treatment with Dr. John Hughes in Littleton, Colorado, for a low back injury that occurred at work in August 1990.  Additionally, at his April 2011 Board hearing, the Veteran reported that he had been undergoing private treatment for his back pain at a pain management center and with his private nurse practitioner.  Significantly, however, to date, no private treatment records have been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, efforts should be made on remand to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, as this case must be remanded for the foregoing reason, on remand, copies of any recent VA treatment records regarding the Veteran's low back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the Board notes that the most recent VA treatment records on file are dated in April 2011, and that the only records on file from September 2009 to April 2011 are those submitted by the Veteran himself.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his low back disability, to specifically include treatment records from (1) Dr. John Hughes in Littleton, Colorado, since August 1990; (2) the pain management center referred to during his April 2011 Board hearing; and (3) the nurse practitioner referred to during his April 2011 Board hearing.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Then, the RO/AMC must make arrangements to obtain any recent treatment records regarding the Veteran's low back disability from the VA Medical Center in Denver, Colorado, dated from September 2009, forward.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand should be made available to the examiner.  

The examiner should diagnose any current lower back disability, then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of the Veteran's (1) in-service fracture of a right distal fibula with dislocation of the talus in March 1967; and (2) the August 1990 work-related low back injury.  The examiner should also acknowledge and discuss the Veteran's reports of a continuity of symptomatology (i.e., intermittent back pain) since service.  See April 2011 Board hearing transcript.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of a fracture of a right distal fibula with limitation of motion and DJD either: (a) caused or (b) aggravated any current low back disability.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's low back disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected ankle condition.  In providing these opinions, the examiner should specifically acknowledge and discuss the Veteran's contentions that, as a result of his service-connected ankle condition, he has an altered gait and limp that has either caused or aggravated a back disability.  See Veteran's July 2006 claim, November 2008 notice of disagreement, and April 2011 Board hearing transcript.  

The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


